DETAILED ACTION
This Action is in response to the communication filed 10/15/2021.  Claims 1-15 are pending.  Claims 1 and 3-15 are rejected.  Claim 2 is objected to.

Response to Amendments
The rejections of Claims 1, 3, 6, 7, 8 and 14 under 35 U.S.C. 101 are withdrawn in view of the claim amendments and applicant’s remarks in the first full paragraph of page 8 of the Amendment.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli (US Publication No. 20180190143 A1) and Rotimi (US Publication No. 20170039523 A1).

Regarding claim 1, Corelli discloses a non-transitory medium having machine-readable instructions stored thereon, the instructions comprising: 
a context analyzer (e.g., a dialog or conversation and context analysis module 144) to determine context data (e.g., context) based on information (e.g., conversations) shared between participants (e.g., participants 108) as part of a communications session (e.g., a dialog), wherein the participants are non-virtual entities (e.g., human participants); and ([0034], [0040], [0042]  and FIG. 1)
an emotion detector (e.g., an audio analysis module 140 or a video analysis module 142) to detect an emotional state (e.g., emotion status) of a given participant (e.g., participants 108) of the communications session (e.g., a dialog),
Corelli does not disclose detecting emotional state of a given participant of the communication session based on emotional state parameters detected using data communicated between the participants. 
Rotimi discloses detecting emotional state of a given participant (e.g., an interview candidate) of the communication session (e.g., the interview between interviewers and the interview candidate) based on emotional state parameters (e.g., vocal parameters) detected using data communicated between the participants. ([0004], [0007], [0025] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli in view of Rotimi in order to detect emotional state of a given participant of the communication session based on emotional state parameters detected using data communicated between the participants.  One of ordinary skill in the art would have been motivated because it would detect emotions of participants of a conversation accurately.

Regarding claim 8, Corelli discloses wherein the instructions further comprise a search function to retrieve the personal media content from a datastore (e.g., fixed databases) that is associated with at least one of the participants and to provide the 

Regarding claim 14, the reasons for rejection are similar to these for claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli and Rotimi as applied to claim 1, and further in view of Wu (US Publication No.  20200154170 A1).

Regarding claim 3, Corelli and Rotimi do not disclose wherein the instructions further comprise a user interface associated with at least one of the participants to present the personal media content that is retrieved based on the media request, the user interface including a graphical user interface (GUI) icon to graphically represent the 
Wu discloses wherein the instructions further comprise a user interface (e.g., the user interface illustrated in FIG. 5) associated with at least one of the participants to present the personal media content that is retrieved based on the media request, the user interface including a graphical user interface (GUI) icon to graphically represent the personal media content on the user interface, ([0063]- [0065] and FIG. 5.  The representative image of the recommended TV program is considered as the claimed icon) wherein the personal media content is an image, an audio file, an audio/video file, or a text file. ([0065] – the media content is a TV program that corresponds to the claimed audio/video file.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Rotimi in view of Wu such that the instructions further comprise a user interface associated with at least one of the participants to present the personal media content that is retrieved based on the media request, the user interface including a graphical user interface (GUI) icon to graphically represent the personal media content on the user interface, wherein the personal media content is an image, an audio file, an audio/video file, or a text file. One of ordinary skill in the art would have been motivated because it would enhance user convenience by displaying prominently relevant information to users.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli and Rotimi as applied to claim 1, and further in view of James (US Patent No. 9781457 B1).

Regarding claim 4, Corelli and Rotimi do not disclose wherein the instructions further comprise a sharing function associated with the GUI icon, the sharing function being activated to enable sharing of the personal media content in response to the GUI being selected by a user input, wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a text message option, or an e-mail option.
James discloses wherein the instructions further comprise a sharing function (e.g., user indicator 112 under the sharing this video with friends function –FIG. 1) associated with the GUI icon (video thumbnail 104–FIG. 1), the sharing function being activated to enable sharing of the personal media content in response to the GUI being selected by a user input (col. 4, line 57 – col. 5, line 3), wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a text message option, or an e-mail option. (col. 4, lines 47-53, col. 4, line 57 – col. 5, line 33 – sharing function includes sharing with other uses in a social network.  As such, sharing function includes a social media posting option.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Rotimi in view of James such that the instructions further comprise a sharing function associated with the GUI icon, the sharing function being activated to enable sharing of the personal media content in .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli, Rotimi and James as applied to claim 4, and further in view of Miller (US Publication No. 20160291921 A1).

Regarding claim 5, Corelli, Rotimi and James do not disclose wherein the sharing function includes an editing option to enable participants to filter, add content, or alter the retrieved personal media content in response to user input.
Miller discloses wherein the sharing function includes an editing option to enable participants to filter, add content, or alter the retrieved personal media content in response to user input. ([0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli, Rotimi and James in view of Miller such that the sharing function includes an editing option to enable participants to filter, add content, or alter the retrieved personal media content in response to user input. One of ordinary skill in the art would have been motivated because it would improve a user experience in relation to creating and participating in multimedia conversations with a group of users. See Miller: [0008].

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli and Rotimi as applied to claim 1, and further in view of Ellanti (US Publication No.  20110066366 A1).

Regarding claim 6, Corelli and Rotimi do not disclose wherein the context data represents a date, time, and/or place of a prior experience involving at least one of the participants.
Ellanti discloses wherein the context data represents a date, time, and/or place of a prior experience involving at least one of the participants. ([0078] and FIG. 4 - The previous-communication reminder 418 includes a time of the previous communication 
Involving the same participant 214.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Rotimi in view of Ellanti such that the context data represents a date, time, and/or place of a prior experience involving at least one of the participants.  One of ordinary skill in the art would have been motivated because it would enhance user’s convenience by providing the user information relevant to the current communication.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli and Rotimi as applied to claim 1, and further in view of Benedetto (US Publication No.  20190244639 A1).


Benedetto discloses wherein the emotional state parameters include voice inflections, voice tones, silent periods, facial patterns, pupil dilation, eye movements, hand movements and/or body movements. ([0011] – emotional state parameters include facial patterns.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Rotimi in view of Benedetto such that the emotional state parameters include voice inflections, voice tones, silent periods, facial patterns, pupil dilation, eye movements, hand movements and/or body movements.  One of ordinary skill in the art would have been motivated because it would enhance the accuracy of emotional state analysis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli and Rotimi as applied to claim 8, and further in view of He (US Publication No.  20180225306 A1).

Regarding claim 9, Corelli and Rotimi do not disclose wherein the personal media content is stored on the datastore with metadata that includes at least one of emotional metadata tags or context metadata tags, the search function matching the at least one of the emotional or context metadata tags matched with the determined emotional state and context data to retrieve the personal media content.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Rotimi in view of He such that the personal media content is stored on the datastore with metadata that includes at least one of emotional metadata tags or context metadata tags, the search function matching the at least one of the emotional or context metadata tags matched with the determined emotional state and context data to retrieve the personal media content.  One of ordinary skill in the art would have been motivated because it enhances user’s convenience by automatically provide content more likely to be relevant to the current state of the user.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli, Wu and James.

Regarding claim 10, Corelli discloses a device, comprising: 

a processor configured to access the memory and execute the instructions; ([0061])
the instructions comprising: 
a context analyzer (e.g., a dialog or conversation and context analysis module 144) to determine context data (e.g., context) based on information (e.g., conversations) shared between participants (e.g., participants 108) during a communication session (e.g., a dialog), wherein the participants are non-virtual entities (e.g., human participants); and ([0034], [0040], [0042]  and FIG. 1)
a search function to retrieve personal media content from a datastore (e.g., fixed databases) of at least one of the participants based on the context data; ([0042] and [0047] -“ The context and content of the dialog and physical and emotional conditions of the participants are communicated to an assistive information detection module 146, which can use this communicated information to search sources of data for assistive information relevant to the dialog and the participants.” “the assistive information is obtained in real-time and is specific to the dialog and one or more of the participants in the dialog. Therefore, the captured data are used to identify assistive information. In one embodiment, the captured data are used in at least one of static searches and dynamic searches over fixed databases….”  [0004 & 0006] discloses: “assistive information” can be “weather forecast.” “Weather forecast” is equated to “personal media content” because Corelli teaches providing “weather forecast” to users/participants based on their context.)

a formatter to format the personal media content as a graphical user interface (GUI) icon on the user interface, wherein the GUI icon includes a sharing function that is invoked in response to user input to enable sharing of the personal media content.
Wu discloses a user interface (e.g., the user interface illustrated in FIG. 5) associated with at least one of the participants to present the 
a formatter to format the personal media content as a graphical user interface (GUI) icon on the user interface ([0063]- [0065] and FIG. 5.  The representative image of the recommended TV program is considered as the claimed icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Wu to include a user interface associated with at least one of the participants to present the personal media content that is retrieved; a formatter to format the personal media content as a graphical user interface (GUI) icon on the user interface. One of ordinary skill in the art would have been motivated because it would it would enhance user convenience by displaying prominently relevant information to users.
Corelli and Wu do not disclose wherein the GUI icon includes a sharing function that is invoked in response to user input to enable sharing of the personal media content.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Wu and in view of James such that the GUI icon includes a sharing function that is invoked in response to user input to enable sharing of the personal media content. One of ordinary skill in the art would have been motivated because it would enhance user convenience by allowing the user sharing the content without going to another user interface.

Regarding claim 11, Corelli, Wu and James, in particular, James disclose wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a text message option, or an e-mail option to allow the participants to share the personal media content with other users in response to user input. (col. 4, lines 47-53, col. 4, line 57 – col. 5, line 33 – sharing function includes sharing with other uses in a social network.  As such, sharing function includes a social media posting option.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 10.

Regarding claim 13, Corelli discloses an emotion detector (e.g., an audio analysis module 140 or a video analysis module 142)  to detect an emotional state (e.g., 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli, Wu and James as applied to claim 10, and further in view of Miller.

Regarding claim 12, Corelli, Wu and James do not disclose wherein the sharing function includes an editing option to allow users to filter, add content, or after the retrieved personal media content in response to user input.
Miller discloses wherein the sharing function includes an editing option to allow users to filter, add content, or after the retrieved personal media content in response to user input. ([0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli, Wu and James in view of Miller such that the sharing function includes an editing option to allow users to filter, add content, or after the retrieved personal media content in response to user input.  One of ordinary skill in the art would have been motivated because it would “improv[e] a user .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli and Rotimi as applied to claim 14, and further in view of Wu and James.

Regarding claim 15, Corelli and Rotimi do not disclose formatting the personal media content as a graphical user interface (GUI) icon on a user interface; and 
providing a sharing function with the GUI icon for the retrieved personal media content in response to user input, wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a text message option, an e-mail option, or an editing option to allow the participants to share the personal media content with others in response to user input. 
Wu discloses formatting the personal media content as a graphical user interface (GUI) icon on a user interface (e.g., the user interface illustrated in FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli and Rotimi in view of Wu in order to format the personal media content as a graphical user interface (GUI) icon on a user interface. One of ordinary skill in the art would have been motivated because it would enhance user convenience by displaying prominently relevant information to users.
Corelli, Rotimi and Wu do not disclose providing a sharing function with the GUI icon for the retrieved personal media content in response to user input, wherein the sharing function includes at least one of a print option, a save option, a social media 
James discloses providing a sharing function (e.g., user indicator 112 under the sharing this video with friends function –FIG. 1) with the GUI icon (video thumbnail 104–FIG. 1) for the retrieved personal media content in response to user input (col. 4, line 57 – col. 5, line 3), wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a text message option, an e-mail option, or an editing option to allow the participants to share the personal media content with others in response to user input. (col. 4, lines 47-53,  col. 4, line 57 – col. 5, line 33 – sharing function includes sharing with other uses in a social network.  As such, sharing function includes a social media posting option.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corelli, Rotimi and Wu in view of James in order to provide a sharing function with the GUI icon for the retrieved personal media content in response to user input, wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a text message option, an e-mail option, or an editing option to allow the participants to share the personal media content with others in response to user input.  One of ordinary skill in the art would have been motivated because it would enhance user convenience by allowing the user sharing the content without going to another user interface.

Claim Objections
2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571 )272-2855. The examiner can normally be reached on Monday-Friday 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451 

/Soe Hlaing/           Primary Examiner, Art Unit 2451